IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                  January 2014 Term                  FILED
                                                                   May 28, 2014
                                                                   released at 3:00 p.m.
                                                                   RORY L. PERRY II, CLERK
                                      No. 14-0348                SUPREME COURT OF APPEALS
                                                                     OF WEST VIRGINIA



                 OFFICE OF LAWYER DISCIPLINARY COUNSEL,
                                Petitioner

                                          v.

                            MARK S. PLANTS, a member

                            of the West Virginia State Bar,

                                     Respondent



                            Lawyer Disciplinary Proceeding


                                  PETITION DENIED



                                Submitted: May 5, 2014

                                 Filed: May 28, 2014



Joanne M. Vella Kirby, Esq.                                    Robert H. Davis, Jr
Lawyer Disciplinary Counsel                                    Davis Law
Rachael L. Fletcher Cipoletti, Esq.                            Harrisburg, Pennsylvania
Chief Lawyer Disciplinary Counsel                              Counsel for Respondent
Charleston, West Virginia
Counsel for Petitioner



The Opinion of the Court was delivered PER CURIAM.

JUSTICE BENJAMIN, deeming himself disqualified, did not participate in the decision

of this case.

                              SYLLABUS BY THE COURT




              1. “The special procedures outlined in Rule 3.27 of the West Virginia Rules

of Lawyer Disciplinary Procedure should only be utilized in the most extreme cases of lawyer

misconduct.” Syl. Pt. 1, Office of Disciplinary Counsel v. Battistelli, 193 W.Va. 629, 457
S.E.2d 652 (1995).



              2. “If the Court, after proceeding in accordance with West Virginia Rule of

Lawyer Disciplinary Procedure 3.27(c), concludes that the respondent lawyer should be

temporarily suspended, it will so order.” Syl. Pt. 3, in part, Office of Disciplinary Counsel

v. Battistelli, 193 W.Va. 629, 457 S.E.2d 652 (1995).



              3. “Given the practical difficulty of providing specific guidance on the

instances where temporary suspension is appropriate, the Court will apply the two-part

standard in West Virginia Rule of Lawyer Disciplinary Procedure 3.27 to each petition on

a case-by-case basis.” Syl. Pt. 4, Office of Disciplinary Counsel v. Battistelli, 193 W.Va.

629, 457 S.E.2d 652 (1995).



              4. “Under the authority of the Supreme Court of Appeals’ inherent power to

supervise, regulate and control the practice of law in this State, the Supreme Court of


                                              i
Appeals may suspend the license of a lawyer or may order such other actions as it deems

appropriate, after providing the lawyer with notice and an opportunity to be heard, when

there is evidence that a lawyer (1) has committed a violation of the Rules of Professional

Conduct or is under a disability and (2) poses a substantial threat of irreparable harm to the

public until the underlying disciplinary proceeding has been resolved.” Syl. Pt. 2, Comm. on

Legal Ethics of the W.Va. State Bar v. Ikner, 190 W.Va. 433, 438 S.E.2d 613 (1993).



              5. “Ethical violations by a lawyer holding a public office are viewed as more

egregious because of the betrayal of the public trust attached to the office.” Syl. Pt. 3,

Comm. on Legal Ethics of W.Va. State Bar v. Roark, 181 W.Va. 260, 382 S.E.2d 313 (1989).




                                              ii
Per Curiam:



              The Office of Lawyer Disciplinary Counsel (hereinafter “ODC”) filed an April

11, 2014, Petition with this Court pursuant to Rule 3.27 of the West Virginia Rules of

Lawyer Disciplinary Procedure (hereinafter “Rule 3.27”). The ODC seeks the immediate

suspension of the law license of Kanawha County, West Virginia, Prosecuting Attorney,

Mark S. Plants (hereinafter “the Respondent”) and/or the disqualification of the Respondent

and the Kanawha County Prosecuting Attorney’s Office from instituting and prosecuting

allegations of domestic violence involving a parent or guardian and minor child.



              Upon thorough review of the briefs, the record, arguments of counsel, and

applicable precedent, this Court denies the ODC’s request for immediate interim suspension

of the Respondent’s law license pending the resolution of disciplinary proceedings. Further,

this Court finds that the April 23, 2014, Kanawha County Circuit Court order disqualifying

the Respondent and the Office of Prosecuting Attorney of Kanawha County from certain

types of cases and the April 24, 2014, order appointing Donald P. Morris as Chief Special

Prosecutor provide sufficient protection from any substantial threat of irreparable harm to the

public pending the resolution of disciplinary proceedings. Those circuit court orders should

remain in full force and effect pending the outcome of the proceedings against the

Respondent.


                                              1

                              I. Factual and Procedural History

              On February 26, 2014, Allison Plants, the Respondent’s ex-wife (hereinafter

“Mrs. Plants”), contacted the West Virginia State Police and reported that the Respondent

had caused injury to their eleven-year-old son by whipping him with a belt on February 22,

2014. On February 27, 2014, Mrs. Plants filed a domestic violence petition with the

Magistrate Court of Kanawha County, and an emergency protective order was thereafter

issued against the Respondent prohibiting contact with his children. Mrs. Plants thereafter

alleged that the Respondent had engaged in impermissible contact with the children by

talking to them in a parking lot on March 17, 2014, and the Respondent was subsequently

charged with violation of the protective order.



              On March 31, 2014, the Respondent was arrested for domestic battery, in

violation of West Virginia Code § 61-2-28(a) (2010), as a result of the police investigation

into Mrs. Plants’ allegations. In his April 7, 2014, motion to dismiss, the Respondent

asserted that he “was acting as a parent to discipline his child, therefore he was acting within

a constitutionally protected right to control his child[.]” Further, the Respondent alleged that

“under West Virginia law there is no liability from the reasonable use of corporal punishment

for disciplinary purposes.”




                                               2

             On April 11, 2014, the ODC filed a “Petition Seeking Immediate Suspension

of Respondent and/or Disqualification of Respondent and the Kanawha County Prosecuting

Attorney’s Office from Instituting and Prosecuting Allegations of Domestic Violence

Involving a Parent or Guardian and Minor Child” with this Court, alleging that Rule 3.27 1

      1
       Rule 3.27 of the Rules of Lawyer Disciplinary Procedure, entitled “Extraordinary
Proceedings,” provides:

                    (a) Upon receipt of sufficient evidence demonstrating
             that a lawyer (1) has committed a violation of the Rules of
             Professional Conduct or is under a disability and (2) poses a
             substantial threat of irreparable harm to the public, the Office
             of Disciplinary Counsel shall conduct an immediate
             investigation.

                    (b) Upon completion of such investigation, the Office of
             Disciplinary Counsel shall promptly file a report with the
             Supreme Court of Appeals indicating whether, in the opinion of
             Disciplinary Counsel, the lawyer’s commission of a violation of
             the Rules of Professional Conduct or disability poses a
             substantial threat of irreparable harm to the public. The Office
             of Disciplinary Counsel shall attempt to provide reasonable
             notice to the lawyer prior to the filing of this report.

                    (c) Upon receipt of this report, the Supreme Court, upon
             determining the existence of good cause, shall provide notice of
             the charges to the lawyer with the right to a hearing in not less
             than thirty days before the Court. The Supreme Court may
             appoint a trustee to protect the interest of the lawyer’s clients
             during the pendency of these proceedings. After such hearing,
             the Supreme Court may temporarily suspend the lawyer or may
             order such other action as it deems appropriate until underlying
             disciplinary proceedings before the Lawyer Disciplinary Board
             have been completed.

                    (d) Unless otherwise provided, interim suspension of a
                                                                                 (continued...)

                                            3

requires such suspension and/or disqualification based upon the Respondent’s alleged

violation of Rule 1.7 of the West Virginia Rules of Professional Conduct (hereinafter “Rule

1.7”).2



                     In addition to the ODC’s Petition, the City of Charleston and Charleston Police

Department also filed a petition for writ of prohibition with the Circuit Court of Kanawha

County on April 14, 2014, alleging that the Respondent should be disqualified and prohibited

from prosecuting criminal matters pertaining to domestic violence between parents/guardians

and minor children based upon the criminal charges against the Respondent. In response to

that writ of prohibition, an amended agreed order was entered by the Circuit Court of

          1
              (...continued)
                     lawyer pursuant to this rule shall take effect immediately upon
                     entry of the order by the Supreme Court. A hearing on formal
                     charges against the suspended lawyer shall be conducted by a
                     Hearing Panel Subcommittee, unless continued for good cause
                     shown, within ninety days after the effective date of suspension.

W.Va. R. Law. Disc. P. 3.27 (emphasis supplied).
          2
              Rule 1.7(b) provides, in pertinent part:

                           A lawyer shall not represent a client if the representation
                     of that client may be materially limited by the lawyer’s
                     responsibilities to another client or to a third person, or by the
                     lawyer’s own interests, unless:

                               (1) the lawyer reasonably believes the
                               representation will not be adversely affected; and

                               (2) the client consents after consultation.

                                                        4

Kanawha County on April 23, 2014, as referenced above. According to that order, counsel

for the parties “agreed that, for the sake of the integrity of the legal system, the welfare of

minors, and the public’s interest in the same, the Court should establish parameters for the

Respondent and his office that will avoid the appearance of impropriety, conflicts of interest,

and a compromised legal system.” Thus, the circuit court found that “[i]t is in the public

interest that child abuse and neglect, violent crimes against children by their parent, guardian,

or custodian, and criminal violations of protective orders be prosecuted impartially without

any appearance of impropriety.” The circuit court recognized that the Respondent’s

assertions that his actions do not constitute domestic battery “appear to materially limit the

ability of the Kanawha County Prosecuting Attorney’s Office to properly prosecute certain

cases . . . .”



                 Accordingly, the circuit court ordered as follows:

                 [T]he Respondent and his office shall not prosecute cases
                 involving (1) crimes of violence by a parent, guardian, or
                 custodian against a child; (2) abuse and neglect cases under
                 Chapter 49 of the West Virginia Code; and (3) criminal
                 violations of domestic violence protection orders as addressed
                 in Chapter 48, Article 27 of the West Virginia Code.

The order disqualified the Respondent and the Office of Prosecuting Attorney of Kanawha

County from prosecuting allegations involving those issues, finding that “the Respondent’s

duty to fairly prosecute these matters appears to be materially limited by the Respondent’s

interest in his own defense to the charges against him.”

                                                5

              On the following day, April 24, 2014, the Circuit Court of Kanawha County

entered another order appointing Donald P. Morris as Chief Special Prosecutor for the types

of cases identified in the prior order of disqualification, including “(1) abuse and neglect

matters; (2) crimes of violence by a parent, guardian, or custodian against a child; and (3)

criminal violations of domestic violence protection orders.” The circuit court also appointed

Rocky Holmes, Amy Bird, and Adam Petry as Assistant Special Prosecutors of abuse and

neglect cases or other matters to be assigned by Chief Special Prosecutor, Donald P. Morris.

Citing West Virginia Code § 7-7-8 (2010)3 as authority to appoint the special prosecutors,

the circuit court further ordered that the “Assistant Special Prosecutors and their staff shall

remain on their current payroll and maintain their current rate of pay, but shall no longer

report to [the Respondent]” and that the Respondent is prohibited from “altering the

employment, compensation, and benefits” of those prosecutors or their staff. By order dated

April 30, 2014, the circuit court also appointed Deborah Kinder as a victim’s advocate to

support the special prosecuting attorney. Pursuant to that order, the victim’s advocate is not

to report to the Respondent.



              This Court, by order dated April 22, 2014, found good cause pursuant to Rule




       3
        West Virginia Code § 7-7-8 authorizes a circuit court to appoint a competent
practicing attorney to act when a “prosecuting attorney and his assistants are unable to act.”

                                              6

3.27(c) and, on May 5, 2014, this Court heard arguments from the ODC and the Respondent

on the ODC’s petition for suspension and/or disqualification.



                                  II. Standard of Review

              The ODC has invoked Rule 3.27 to seek the immediate interim suspension of

the Respondent’s law license pending the resolution of disciplinary proceedings against him.

This Court has recognized that “[t]he special procedures outlined in Rule 3.27 of the West

Virginia Rules of Lawyer Disciplinary Procedure should only be utilized in the most extreme

cases of lawyer misconduct.” Syl. Pt. 1, Office of Disciplinary Counsel v. Battistelli, 193

W.Va. 629, 457 S.E.2d 652 (1995) (emphasis supplied). However, “[i]f the Court, after

proceeding in accordance with West Virginia Rule of Lawyer Disciplinary Procedure 3.27(c),

concludes that the respondent lawyer should be temporarily suspended, it will so order.” Syl.

Pt. 3, in part, Battistelli, 193 W.Va. at 630, 457 S.E.2d at 653. Furthermore, during this

Court’s review of a proceeding initiated under Rule 3.27, we are called upon to “determine

whether there is sufficient evidence to conclude that the Respondent (1) has committed a

violation of the Rules of Professional Conduct, and (2) poses a substantial threat of

irreparable harm to the public.” 193 W.Va. at 636-37, 457 S.E.2d at 659-60 (emphasis

supplied); see also Syl. Pt. 2, Comm. on Legal Ethics of W.Va. State Bar v. Ikner, 190 W.Va.

433, 438 S.E.2d 613 (1993).




                                             7

              This Court has also recognized the unique nature of each particular factual

scenario and stated as follows in syllabus point four of Battistelli: “Given the practical

difficulty of providing specific guidance on the instances where temporary suspension is

appropriate, the Court will apply the two-part standard in West Virginia Rule of Lawyer

Disciplinary Procedure 3.27 to each petition on a case-by-case basis.” 193 W.Va. at 630, 457
S.E.2d at 653. With these standards in mind, we proceed to consider the merits of the instant

proceeding.



                                        III. Discussion

              The issue before this Court is whether to temporarily suspend the Respondent’s

law license pending resolution of disciplinary proceedings against him and/or disqualify him

from involvement in cases other than those from which he has already been disqualified as

a result of the April 23, 2014, circuit court order. This Court has consistently held that it has

the ultimate responsibility and authority for supervising the practice of law in West Virginia

and for ensuring that the public interest is properly protected. In syllabus point two of Ikner,

this Court held:

                      Under the authority of the Supreme Court of Appeals’
              inherent power to supervise, regulate and control the practice of
              law in this State, the Supreme Court of Appeals may suspend the
              license of a lawyer or may order such other actions as it deems
              appropriate, after providing the lawyer with notice and an
              opportunity to be heard, when there is evidence that a lawyer (1)
              has committed a violation of the Rules of Professional Conduct
              or is under a disability and (2) poses a substantial threat of

                                               8

              irreparable harm to the public until the underlying disciplinary
              proceeding has been resolved.

190 W.Va. at 434, 438 S.E.2d at 614 (emphasis supplied). This Court has further stated that

“the primary purpose of the ethics committee [Office of Lawyer Disciplinary Counsel] is not

punishment but rather the protection of the public and the reassurance of the public as to the

reliability and integrity of attorneys.” Id. at 436, 438 S.E.2d at 616 (internal citations

omitted).



              Rule 3.27 provides a mechanism for the temporary interim suspension of an

attorney’s license to practice law, pending the resolution of disciplinary charges against him.

We have repeatedly emphasized that this is an extraordinary measure to be utilized only in

extreme cases where a substantial threat of irreparable harm to the public exists. As a

preliminary matter, it is imperative to identify what this case is not. It is not a typical

disciplinary matter in which this Court determines the ultimate discipline to be imposed upon

an attorney after a complete and thorough hearing and the submission of recommendations

by the Lawyer Disciplinary Board. This matter has not yet been developed in that fashion.

Instead, it is a very narrow question and a direct assessment of whether the Respondent poses

a substantial threat of irreparable harm to the public4 such that his law license must be subject


       4
       The standard of “substantial threat of irreparable harm to the public” is rather
amorphous and requires some degree of speculation, dependent upon the facts of each case.
As noted in a dissent to Tapp v. Ligon, 2013 WL 3106222 (Ark. 2013),
                                                                                   (continued...)

                                               9

to interim suspension pending a full hearing and resolution of disciplinary proceedings

against him.



                  The ODC contends that the Respondent should not be permitted to retain his

license to practice law pending resolution of disciplinary proceedings against him and further

maintains that his continued possession of a law license would pose a substantial threat of

irreparable harm to the public. Specifically, the ODC argues that the Respondent, by

asserting that he did not commit domestic battery, has created a conflict of interest in

violation of Rule 1.7 “involving his own interests that materially limits his ability to execute

properly his duties as the elected Prosecuting Attorney.” The ODC thus contends that

suspension of the Respondent is necessary for the protection of the public and that his

continued representation of the State of West Virginia, “while facing criminal charges of

having committed a domestic battery himself and having violated an Emergency Protective

       4
           (...continued)
                          Equally problematic is how to determine when the
                  “public” is injured or faces injury. In almost every instance of
                  attorney misconduct, save for those in which an entire client
                  trust account is looted, only a single party is directly affected by
                  an attorney’s misconduct. Accordingly, with the exception of
                  financial malfeasance, it is blatant speculation to project an
                  attorney’s unethical conduct beyond the harm actually caused to
                  the affected party.

Id. at *8, Justice Hart dissenting. Thus, the dissent continues, the standard “purports to
protect an entity that is not defined, and may not even exist in any practical, tangible sense.”
Id.


                                                  10

Order, poses a substantial threat of irreparable harm to the public in that it undermines the

integrity and impartiality of our system of justice.” The ODC summarizes its position as

follows:

                       In essence, by maintaining that he was acting within a
               constitutionally protected right to discipline his child by striking
               him with a belt, and therefore, is not guilty of having violated
               West Virginia Code § 61-2-28(a), Respondent is asserting that
               the aforementioned criminal statute is unconstitutional insofar
               as it relates to parents or guardians having violated it if they
               were merely exercising their constitutional right to “control”
               their child.



               With regard to the existence of the April 23, 2014, circuit court order

disqualifying the Respondent from specific types of cases, the ODC contends that the

Respondent’s continued service “in any capacity during the pendency of the underlying

disciplinary proceedings” is inappropriate. The ODC maintains that the circuit court’s

disqualification order is not sufficient to protect the public and that the disqualification issue

is separate and distinct from the disciplinary issue. See State ex rel. Clifford v. W.Va. Office

of Disciplinary Counsel, 231 W.Va. 334, 745 S.E.2d 225 (2013) (holding that ODC could

bring disciplinary action against attorney based upon alleged conflict of interest, even though

circuit court determined that no conflict existed).



               In contrast, the Respondent argues that further action by this Court is

unnecessary pending resolution of disciplinary proceedings against him because the actions

                                               11

already taken by the circuit court in disqualifying him from involvement in certain types of

cases are sufficient to protect the public interest. According to the Respondent, the circuit

court orders effectively screen the Respondent and the Office of Prosecuting Attorney from

any case that might reasonably raise a public concern regarding objectivity and diligence.

Moreover, the Respondent argues that other examples of utilization of Rule 3.27 to

temporarily suspend a law license pending the resolution of disciplinary proceedings have

involved more egregious fact patterns, significant ethical violations, and substantial threats

of irreparable harm to the public. He contends that the nature of this case does not “justify

imposition of the extreme sanction of a suspension from practice. . . .”



              This Court’s review of prior cases in which Rule 3.27 has been employed to

justify temporary suspension reveals the magnitude of the ethical violations and threat of

irreparable public harm typically involved in such cases. In Office of Lawyer Disciplinary

Counsel v. Albers, 214 W.Va. 11, 585 S.E.2d 11 (2003), for instance, this Court examined

the circumstances of lawyer misconduct and the fact that the attorney was serving a one-year

jail term and awaiting possible indictment on another felony matter. Id. at 12, 585 S.E.2d at

12. In Albers, we emphasized that suspension pending disciplinary proceedings is an

extraordinary measure, and we found that immediate and temporary suspension was

warranted under those circumstances. Id. at 14, 585 S.E.2d at 14.




                                             12

              Similarly, in Office of Lawyer Disciplinary Counsel v. Nichols, 212 W.Va. 318,

570 S.E.2d 577 (2002), the ODC’s petition for temporary suspension pending the outcome

of ongoing disciplinary proceedings was granted based upon the attorney’s apparent

misrepresentations to former clients regarding the status of lawsuits purportedly filed on their

behalf and his conduct subsequent to initiation of formal charges against him. Id. at 322, 570

S.E.2d at 581. While disciplinary charges filed by two clients were pending, Mr. Nichols

continued to engage in a pattern of misrepresentation with regard to other client matters.

Additionally, this Court stated that it was “extremely disturbed by the fact that Mr. Nichols

has failed to respond to this Court, in any manner, regarding the . . . [ODC’s] petition to have

his law license temporarily suspended.” Id. at 321, 570 S.E.2d at 580. We found that “Mr.

Nichols’ conduct subsequent to the initiation of formal charges against him candidly

illustrates his unwillingness to display honor and integrity in dealing with his clients.” Id.



              Complete abandonment of an attorney’s practice and his disappearance were

considered sufficient to justify a Rule 3.27 suspension in Office of Lawyer Disciplinary

Counsel v. Butcher, 197 W.Va. 162, 475 S.E.2d 162 (1996). In that case, this Court found

that Mr. Butcher posed a substantial threat of irreparable harm to his clients and to public

confidence in legal system. Id. at 166, 475 S.E.2d at 166. He had been provided with notice

and an opportunity to be heard regarding disciplinary proceedings, but he had refused both.

Id. at 165, 475 S.E.2d at 165.


                                              13

              In Battistelli, the attorney had obtained unsecured loans from clients and

deceived disciplinary counsel and the Court. 193 W.Va. at 637, 457 S.E.2d at 660. We

found that temporary suspension was warranted pending the outcome of disciplinary

proceedings based upon the threat the attorney posed to the public. We explained that the

attorney’s “pattern of deceitful activity jeopardizes the relationship with his clients and their

ultimate success in pending litigation. Further, and more importantly, his continuing

dishonesty in this Court and perhaps other tribunals affects the appropriate administration of

justice.” Id. at 638, 457 S.E.2d at 661.



              This Court’s review of those various other instances of utilization of Rule 3.27

to warrant immediate suspension pending resolution of disciplinary action reveals that this

Court premised its conclusions upon an attorney’s specific acts and the resultant impact upon

the public.   Aggravated situations such as incarceration, engagement in unfair loan

transactions with clients, misrepresentations to disciplinary counsel, and abandonment of a

law practice were found to justify the extreme measures of Rule 3.27 because the substantial

threat of harm to the public continued unabated.



              In contrast, the instant case presents a situation in which a prosecuting attorney

is accused of criminal violations, and the ODC contends that his defense to those charges

creates a conflict of interest between his personal interests and his duties to act as a


                                               14

prosecutor.5 Key to this analysis is the April 23, 2014, circuit court order disqualifying the

Respondent from involvement in certain types of cases and the degree to which that

preventive measure insulates the public from potential harm. While the ODC correctly

asserts that discipline is separate and distinct from disqualification, it must be recognized that

we are not entertaining a question of final discipline here. We are deciding whether

immediate interim suspension is warranted pending an ultimate resolution of the disciplinary

issue, and that inquiry must necessarily involve an evaluation of the efficacy of the

framework currently in place to guard against irreparable harm to the public. Hence,

reference to the circuit court’s disqualification order is absolutely essential to our

determination of whether sufficient disqualification has already been accomplished.



               The ODC also maintains that the circuit court’s order disqualifying the

Respondent from certain types of cases is insufficient, and it emphasizes the heightened

standard to be applied to public officials based upon the position of public trust they occupy.


       5
       West Virginia Code § 7-4-1 (2010) addresses the duties of a prosecuting attorney and
provides, in pertinent part:

                       It shall be the duty of the prosecuting attorney to attend
               to the criminal business of the State in the county in which he is
               elected and qualified, and when he has information of the
               violation of any penal law committed within such county, he
               shall institute and prosecute all necessary and proper
               proceedings against the offender, and may in such case issue or
               cause to be issued a summons for any witness he may deem
               material.

                                               15

Within the realm of imposing a disciplinary sanction, this Court has been cognizant of that

elevated standard, explaining as follows in syllabus point three of Committee on Legal Ethics

of West Virginia State Bar v. Roark, 181 W.Va. 260, 382 S.E.2d 313 (1989): “Ethical

violations by a lawyer holding a public office are viewed as more egregious because of the

betrayal of the public trust attached to the office.”6



              We are acutely aware that the Respondent in the case sub judice occupies a

position of public trust and must be held to a heightened standard of ethical behavior. That

heightened standard certainly governs the ultimate imposition of sanctions, if such sanctions

are determined to be warranted. The instant proceeding, however, does not encompass a

determination of sanctions to be imposed upon the Respondent. It is for the more limited

purpose of deciding whether Rule 3.27 requires temporary interim suspension pending

resolution of disciplinary proceedings. Thus, we must analyze the alleged violation of Rule



       6
        Mr. Roark, a former prosecuting attorney and former mayor, was suspended for three
years after pleading guilty to six counts of the federal misdemeanor offense of possession of
cocaine. 181 W.Va. at 261-62, 382 S.E.2d at 314-15; see also Comm. on Legal Ethics of the
W.Va. State Bar v. White, 189 W.Va. 135, 428 S.E.2d 556 (1993) (lawyer/prosecuting
attorney was suspended for two years after pleading guilty to possession of cocaine); Comm.
on Legal Ethics of the W.Va. State Bar v. Boettner, 188 W.Va. 1, 422 S.E.2d 478 (1992)
(lawyer/state senator was suspended for two years after pleading guilty to evading payment
of federal income taxes); Comm. on Legal Ethics of W.Va. State Bar v. Grubb, 187 W.Va.
608, 420 S.E.2d 744 (1992) (lawyer/judge was disciplined with license annulment after being
convicted of criminal charges in federal court); Comm. on Legal Ethics of the W.Va. State
Bar v. Moore, 186 W.Va. 127, 411 S.E.2d 452 (1991) (lawyer pled guilty to criminal acts that
arose through his position as governor and was disciplined by license annulment).

                                              16

1.7 and the claim of a substantial threat of irreparable harm to the public based not only upon

the Respondent’s heightened standard of ethical conduct but also in light of the April 23,

2014, circuit court order which disqualified the Respondent and the Office of Prosecuting

Attorney from prosecuting cases involving crimes of violence by a parent, guardian, or

custodian against a child; abuse and neglect cases; and criminal violations of domestic

violence protection orders.



              This Court is not persuaded by the ODC’s contention that the conflict of

interest extends to cases beyond those identified areas. We fail to discern a substantial threat

of irreparable harm to the public occasioned by the Respondent’s retention of his law license

pending the resolution of disciplinary proceedings against him, even in light of the

Respondent’s position of public trust and heightened standard of ethical conduct. The circuit

court orders achieved a result that effectively protects the public from the substantial threat

of irreparable harm and is consistent with the standards previously articulated by statute and

this Court. In particular, West Virginia Code § 7-7-8, cited above, recognizes the potential

for disqualification of prosecutors in certain instances and provides that replacement

prosecutors are to be appointed.



              Likewise, the circuit court orders are consistent with this Court’s contemplation

of general standards dealing with prosecutorial disqualification, as identified in Keenan v.


                                              17

Hatcher, 210 W.Va. 307, 557 S.E.2d 361 (2001) (addressing issue of disqualification of

prosecutor’s office from participating in recidivist proceeding, based upon fact that

prosecutor and assistant had previously acted as defendant’s counsel); see also Kutsch v.

Broadwater, 185 W.Va. 6, 404 S.E.2d 249 (1991) (holding recusal not warranted for conflict

of interest arising out of attorney’s dual membership on staff of prosecutor’s office and law

firm where attorney resigned from prosecutor’s office); Syl. Pt. 4, in part, State v. Knight,

168 W.Va. 615, 616, 285 S.E.2d 401, 403 (1981) (“Under circumstances where it can

reasonably be inferred that the prosecuting attorney has an interest in the outcome of a

criminal prosecution beyond ordinary dedication to his duty to see that justice is done, the

prosecuting attorney should be disqualified from prosecuting the case.”).



              The circuit court properly removed the Respondent from any cases involving

subject matter similar to the criminal charges currently pending against him and extinguished

the threat of potential conflict of interest. This conclusion regarding the adequacy of the

degree of disqualification already accomplished and the absence of justification for

immediate interim suspension pending the resolution of disciplinary proceedings is also

supported by principles encompassed within the decisions of other jurisdictions addressing

similar requests. As one commentator has observed,

                     Several competing policies are at work when thinking
              about whether and when to impose an interim suspension
              pending final disposition on a lawyer whose conduct is the
              subject of a disciplinary or capacity inquiry. On the one hand,

                                             18

                the lawyer regulatory system owes a duty to protect the public
                from lawyer misconduct, misconduct that may well continue
                throughout the often lengthy disciplinary process. On the other
                hand, even an interim suspension is a drastic remedy.

Arthur F. Greenbaum, Administrative and Interim Suspensions in the Lawyer Regulatory

Process - A Preliminary Inquiry, 47 Akron L. Rev. 65, 105 (2014) (footnote omitted). It is

illustrative to note that Rule 20 of the American Bar Association’s Model Rules for Lawyer

Disciplinary Enforcement addresses this issue and premises interim suspensions on a

showing that the lawyer “poses a substantial threat of serious harm to the public.” Model

Rule for Lawyer Disciplinary Enforcement R. 20 (2002).7 With the harm to the public

prevailing as a pivotal component of these evaluations, many courts have endeavored to

address the various facets of the inquiry in terms of the particular threat. As the Supreme

Judicial Court of Massachusetts noted: “Because of the substantial and likely harm that

would arise from a temporary suspension that later proves to have been entered

improvidently, [the Massachusetts rule] requires that there be a showing of a threat of future



       7
           The commentary to that model rule provides:

                       Certain misconduct poses such an immediate threat to the
                public and the administration of justice that the lawyer should be
                suspended from the practice of law immediately pending a final
                determination of the ultimate discipline to be imposed. Interim
                suspension is also appropriate when the lawyer’s continuing
                conduct is causing or is likely to cause serious injury to a client
                or the public, as, for example, where a lawyer abandons the
                practice of law or is engaged in an ongoing conversion of trust
                funds.

                                                19

harm that in the public interest must be guarded against by a temporary suspension.” In re

Ellis, 680 N.E.2d 1154, 1161-62 (Mass. 1997).



              As noted by Greenbaum, “[i]n balancing the need for public protection against

the costs suspensions entail, each state must determine the severity of the threat and the

certainty of its occurrence necessary to support interim relief.” Greenbaum, supra at 106.8

Further, Greenbaum explains:



       8
        Greenbaum further notes: “The current ABA model has two points of emphasis: (1)
the threat of harm must be ‘substantial,’ and (2) the potential harm must be ‘serious.’”
Greenbuam, supra at 106. Greenbaum explains that this language represents a slight
deviation from prior language requiring the threat of harm to be substantial and the harm to
be “irreparable.” See MRLDE R. 20 (1989). The “irreparable” harm requirement is included
in the West Virginia rule, as quoted above. Greenbaum also references several other states’
approaches, as follows:

              For example, as to the likelihood of occurrence, Pennsylvania’s
              rule, at least on its face, tightens the “substantial threat” standard
              by limiting the interim suspension to instances in which the
              lawyer’s continued practice “is causing immediate or substantial
              public or private harm.” New Mexico tempers this somewhat,
              requiring a finding that the lawyer’s conduct “will result in a
              substantial probability of harm, loss or damage to the public.”
              Similarly, Oregon provides for interim suspension when
              disciplinary authorities can show that the lawyer’s continued
              practice “will, or is likely to, result in substantial harm to any
              person or the public at large.” New York seems to fall
              somewhere in between. That state’s rule focuses on situations
              where continued practice by the lawyer is “immediately
              threatening the public interest.”

Greenbaum, supra at 106-07 (footnotes omitted).

                                               20

              Regardless of the exact standard employed, the statutes and case
              law provide guidance on the types of misconduct that have been
              found to warrant interim suspension. Some forms of conduct,
              in and of themselves, seem particularly likely to be repeated and
              hence often raise a substantial risk of public harm. High among
              them is misappropriation or admitted failure to pay money owed
              to a client, such as failure to pay fee arbitration awards.
              Disappearance and/or abandonment of law practice also pose an
              obvious threat.

Id. at 111-12 (footnotes omitted).



              In evaluating serious ethical violations by an attorney and a request for

immediate suspension due to threat of public harm in In re Reiner’s Case, 883 A.2d 315

(N.H. 2005), the Supreme Court of New Hampshire noted the absence of a threat of public

harm, reasoning as follows:

              The allegations here, while serious, do not pose a threat to the
              respondent’s present and future clients. There are no allegations
              that the respondent has misused clients’ funds, made false
              statements or engaged in other conduct which poses an
              immediate threat to clients or to the public. Nor was any
              additional evidence offered either to corroborate or supplement
              the allegations or to show that the respondent poses a threat to
              the public. Accordingly, we find that suspension is not
              necessary for the protection of the public. See Sup. Ct. R.
              37(16)(f).
883 A.2d at 319.9

       9
        Reiner’s Case was decided under a rule allowing the Supreme Court of New
Hampshire to “suspend attorneys or disbar New Hampshire licensed attorneys or publicly
censure attorneys upon such terms and conditions as the court deems necessary for the
protection of the public and the preservation of the integrity of the legal profession.” N.H.
                                                                                  (continued...)

                                             21

                  Similarly, in Disciplinary Counsel v. Hanson, 2006 WL 2349162 (Conn. Super.

2006), the disciplinary counsel requested an interim suspension of an attorney, arguing that

criminal charges pending against the criminal defense lawyer created a per se conflict of

interest that interfered with his duty of loyalty and violated Rule 1.7 of the Rules of

Professional Conduct. The Superior Court of Connecticut held that evidence was insufficient

to establish that the attorney posed a substantial threat of irreparable harm10 to his clients or

to prospective clients. 2006 WL 2349162 at *4. In reviewing the issue, the court found that

criminal matters were “not for this court to decide” and found no reason to suspend the

attorney’s law license pending resolution of disciplinary proceedings. Id. at *1.11


       9
           (...continued)
Sup. Ct. R. 37(16)(f).
       10
         Hanson was decided under Connecticut Practice Book § 2-42(b) (1998), providing
in relevant part:

                         The court, after hearing, pending final disposition of the
                  disciplinary proceeding, may, if it finds that the lawyer poses a
                  substantial threat of irreparable harm to his or her clients or to
                  prospective clients, enter an order of interim suspension, or may
                  order such other interim action as deemed appropriate.
       11
            The Hanson court also reasoned:

                  The problem with creating a per se rule that an arrest and
                  pending charges against a criminal defense lawyer should result
                  in an automatic interim suspension is that it simply sweeps too
                  broadly and ignores the risk faced by lawyers of unfounded
                  arrests and charges by disgruntled and/or vindictive clients or
                                                                                       (continued...)

                                                 22

                  We are mindful of the gravity of the fact that the Respondent is facing criminal

charges. Such charges will be addressed in due course, and the ODC may proceed with

disciplinary charges against the Respondent as deemed necessary. The issues will be

thoroughly presented and evaluated in future proceedings, and the Respondent will have

ample opportunity to defend against these charges. At this time and in this proceeding, we

express no opinion upon the merits or the ultimate disposition of the proceedings in either

the criminal or disciplinary forums.



                  As explained above, the issues for this Court in the present proceeding are

strictly limited to whether the Respondent’s law license should be temporarily suspended

pending resolution of disciplinary charges and whether additional disqualification is

necessary. In addressing those questions, this Court has examined the ODC’s contentions,

and we do not find a substantial threat of irreparable harm to the public where the

Respondent and the prosecutor’s office have been removed from all matters involving crimes

of violence by a parent, guardian, or custodian against a child; abuse and neglect cases; and

criminal violations of domestic violence protection orders. The potential for a Rule 1.7

conflict of interest has been adequately and reasonably resolved by the April 23, 2014, circuit

       11
            (...continued)
                  opponents, notwithstanding the probable cause requirement for
                  an arrest. That is why a case by case rather than a per se rule
                  makes sense.

2006 WL 2349162, at *4.

                                                 23

court order; the criminal charges remain pending; and the disciplinary actions against the

Respondent will proceed as deemed necessary.



                                      IV. Conclusion

              For the foregoing reasons, this Court finds that interim suspension pending the

resolution of disciplinary proceedings is not warranted and further disqualification is

unnecessary. The ODC’s request is accordingly denied. Due to the expense of maintaining

a special prosecutor during the pendency of these actions, the proceedings against the

Respondent should continue toward resolution as expeditiously as possible.



                                                                            Petition Denied.



The Clerk of this Court is directed to issue the mandate in this case forthwith.




                                             24